Appellant was tried and convicted in the Justice Court of precinct No. 8 of Denton County, Texas, on October 20, 1910, of a simple assault and filed $5.
Seventy-six days thereafter he filed an appeal bond, and attempted to appeal the case to the County Court. In the County Court the county attorney made a motion to dismiss the appeal on the ground that the appeal bond was insufficient in that it does not bind the defendant to appear at any particular place. Upon the authority of Russell v. State, 84 S.W. Rep., 589, this motion was properly sustained, and the case properly dismissed from the County Court. The *Page 424 
appeal bond in the Russell case, supra, is precisely, in this respect, the same as the bond in this case.
The judgment is therefore affirmed.
Affirmed.